Citation Nr: 1110679	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  10-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active military service from November 1961 to May 1962.

The appeal comes before the Board of Veterans' Appeals (Board) from a rating decision dated in December 2009 by the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied entitlement a total disability rating based on individual unemployability due to service-connected disability (TDIU).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  The Veteran's service-connected disability is chronic obstructive pulmonary disease (COPD) rated as 60 percent disabling. 

3.  Competent medical evidence does not indicate that the Veteran's service-connected disability alone precludes him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16, 4.18 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his TDIU claim in November 2008.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in February 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in June 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in February 2009.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  Statements from the Veteran and his representative, service treatment records and post-service VA and private treatment records have been obtained and associated with his claims file.  The Veteran has also been afforded multiple VA examinations to determine the nature and severity of his service-connected COPD.  It should be noted that subsequent to the issuance of the SSOC in June 2010, additional evidence was received from the Veteran.  In the February 2011 Appellant's brief, the Veteran's representative waived consideration of this evidence by the RO.  (See 38 C.F.R. § 20.1304 (c))

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16 (2010).

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  See 38 C.F.R. § 4.16(a) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b) (2010).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Factual Background 

The Veteran contends that he is entitled to a TDIU rating, as his service-connected COPD renders him unemployable.

The Veteran has a single service-connected disability, COPD, rated as 60 percent disabling effective November 12, 2008.

Thus, the Veteran meets the initial criteria outlined above for consideration of a total rating under 38 C.F.R. § 4.16(a) in that he has a single disability rated as 60 percent disabling.  Thus, the determinative issue is whether, because of his service-connected COPD, he is unable to secure and follow a substantially gainful occupation.

During a November 2007 VA examination, the examiner noted no history of respiratory failure, and noted that the Veteran complained of shortness of breath on severe exertion.  He was not taking medication, inhalers, or oxygen supplements for the COPD, but was taking a steroid for temporal arteritis.  He was last hospitalized for pneumonia during his military service.  He complained of shortness of breath on severe exertion.  Physical examination revealed no respiratory abnormalities, and chest expansion was normal.  A chest X-ray report described the lungs as normal.  A pulmonary function test (PFT) listed results as a FVC of 3.11 (73% of predicted), a FEV-1 of 2.36 (72% of predicted), and a FEV-1/FVC of 76% (97% of 78% of predicted).  However, post test comments from the PFT examiner noted that the "results are not reproducible" and that there was "possible malingering."  The examiner reported that the Veteran's usual occupation was bailiff, but that he was retired as of October 1990 due to neck trauma in a motor vehicle accident.  The diagnosed was mild COPD, with no to moderate effects of the problem on usual daily activities.  The examiner noted "everything takes more time to accomplish."  

During a February 2008 VA pulmonary consultation the Veteran complained of shortness of breath.  The examiner noted that he had a history of possible asthma versus COPD, however, a  firm diagnosis has never been made as his spirometries in the past have been very poor studies with no significant reproducibility between these and thus a firm diagnosis could never be made.  The Veteran reported that over the last few years he has had increased episodes of upper respiratory infection and bronchitis for which he has had multiple courses of antibiotics.  Symptomatically, the Veteran stated that he has dyspnea on exertion, which is primarily at levels of exertion that are not usual for him.  He is independent as to activities of daily living, and he does grocery shopping and drives a car.  The examiner noted his medical history was significant for hypertension, Parkinson 's disease, and temporal arteritis.  Upon physical examination there was good air entry bilaterally, no evidence of forced expiratory or abnormal breath sounds during the lung examination.  Spirometry done found FVC was 4.2 at 95 % predicted, FEV1 was 2.55 at 78 % predicted and FEV1 to FVC ration was 0.63.  Given the lack of reproducibility between the various flow volume loops, which are remarkably different than each other these result have extremely poor reliability.  Even if they are reliable, the examiner noted the Veteran had at worse very mild obstructive lung disease.  

In March 2008, the Veteran was provided another opportunity for a VA pulmonary function test.  The results of the test were as reported by the PFT technician were:

During the exercise test, the patient raises his hand to stop the test ( as instructed prior to study, when pt. wants to stop) after just 1 minute, 5 seconds on treadmill.  When asked why he stopped the exercise, he states, "I was tired."  When asked what he meant by that, the patient could not give an answer.  Dr. Ashutosh asked him, " Tired?  Tired of what?  You can't breathe?  You're bored?  You want to go home?  Tired of what?  Patient just said I don't know, let's just do it again???  So when we set up everything again and tried the study, I found patient was holding his breath.  I'm looking at my screen and instead of seeing his breath going up and down, like when someone is breathing, [the Veteran] is holding his breath.  At first I think that maybe something is detached, maybe my sample line came off in the back of my equipment.  I check. It's fine.  Everything is fine.  We try again, and again patient is holding his breath.  At that point, Dr. Ashutosh  says, let's just do PFTs on him instead.  So we d/c the exercise test.  We take the patient over to the PFT room to do a Pre and Post spirometry test and again, like in the past, patient is not performing the PFT maneuver.  He is holding his breath.  And when he can't hold it anymore, and is now breathing for us, when asked to exhale fast and hard, for the PVC, pt. Does it passively, as you can see on the flow volume loop.  It is rounded instead of a nice sharp point you'd see in a maximal exhalation effort.  And his maximum inspiration was also done passively. Very poor effort.  Malingering.  But even with his malingering, his values are WNL; FVC = 3.61/85% pred., FEV! = 2.76/84% pred., Ratio = 76%.  And thought he did not need a bronchodilator, a bronchodilator was given.  15 minutes after a bronchodilator was given, spirometry was repeated and results showed less than before the bronchodilator, but still WNL.  And again, his efforts were all over the place.  He was not consistent in his efforts which again supports malingering.  I believe you can definitely tell when a patient is giving his best effort or if he is malingering.  When a patient truly has a physiological deficit, their results may be abnormal, but they are consistent. They will reproduce their efforts. When a patient is malingering, they cannot reproduce their efforts. They can try to duplicate the effort, but they cannot produce the same results.  As in [the Veteran's] case.   The technician noted that she had been doing this for 26 years.

A November 2008 spirometry examination from St. Joseph Hospital included a diagnosis of severe obstructive airways disease.  The listed results noted a FVC of 2.99 (71% of predicted), a FEV-1 of 1.53 (47% of predicted), and a FEV-1/FVC percentage of 51 (67% of predicted).  The examiner noted that the Veteran's baseline FEV1 was 47 percent, and per protocol unable to do Methacholine Challenge Test and lung volumes due to dyspnea.  Following administration of bronchodilators there is no significant response.  

In a January 2009 letter, D. N., M.D., indicated that the Veteran's diagnoses include severe obstructive airway disease/asthma.  The physician opined that the Veteran will never return to gainful employment.  

In a formal unemployability claim filed in February 2009, the Veteran reported his COPD prevents him from securing or following gainful occupation, and has since October 1990.  The Veteran reported he has been under a doctor's care, and that he last worked as a bailiff in October 1990.  He stated he has one year of college education and has not worked or had any other training since he became too disabled to work.  

In a March 2009 statement, the Veteran reported that he has not been gainfully employed since he retired from the NYS Unified Court System in October 1990.  He was involved in an automobile accident during that time frame and was unable to return to work.  

In another March 2009 statement, the Veteran further indicated he wished to drop any further appeal for an increased rating for COPD. 

A response from the Social Security Administration indicates the Veteran has primary diagnostic code of 8480 (sprains and strains-all types). 

In a July 2009 letter, D. N., M.D., indicated that the Veteran's diagnosis of severe obstructive airway disease was confirmed by X. S., M.D.  The physician opined that the Veteran will never return to gainful employment.  

During an August 2009 VA examination, the Veteran presented a letter from his primary care provider indicating he has severe COPD as confirmed by X. S., M.D.  The examiner noted that per the pulmonary specialist's office, the Veteran had not been seen there since 2003 and the records from that visit were archived.  The Veteran was not seen by Dr. S. at the time the PFTs were performed.  The Veteran reported he used an inhaled bronchodilator daily, with fair response.  He noted that sometimes symptoms remain, but improved.  The examiner further noted that the Veteran was on low dose prednisone for temporal arteritis, not his respiratory symptoms or condition.  The Veteran gave a history of productive cough, hemoptysis, and wheezing, occasional dyspnea at rest or on mild or moderate exertion, and frequent dyspnea on severe exertion.  He denied history of respiratory failure.  He stated he had to sit down to due being out of breath, e.g., walking or picking something up "like a half gallon of milk."  He reported that his wife had cancer and other medical problems, and that they had someone come in to help with housework.  The Veteran indicated he got tightness in his chest a few times a week related to exertion and that his primary care physician knew about it and he was unable to do the stress test due to shortness of breath and weakness.  He reported that he saw a cardiologist a few years ago for tightness in the chest and for hypertension.  

Upon physical examination, the examiner noted normal heart sounds, normal respiratory findings, and no conditions that may be associated with pulmonary restrictive disease.  The examiner noted that the Veteran did not take deep breaths for exam, even with encouragement to do so.  A chest X-ray report dated in October 2008 was referred to and showed overinflated lungs consistent with COPD, clear lung fields, no active disease seen.  The examiner also referred to previous PFTs.  In December 2003, the results were noted as suboptimal study secondary to poor effort, possible restrictive pattern.  A November 2007 PFT interpretation stated that the results were not reproducible, suboptimal study, possible malingering, and suggested mild restrict defect.  A February 2008 PFT noted suboptimal effort by Veteran suggests, possible mild obstruction.  A March 2008 PFT noted suboptimal effort by Veteran, spirometry within normal limits.  An August 2009 PFT noted that he gave suboptimal efforts, not reproducing any of his efforts.  After three attempts, the PFT technician "gave up."  The examiner diagnosed subjective shortness of breath in setting of malingering on PFTs and oxygen saturation of 98% on room air and lack of clinical findings consistent with COPD or asthma.  The examiner further stated the Veteran had no to severe effects of the problem on usual daily activities.  

The examiner found no evidence on clinical exam or on objective testing to support a diagnosis of COPD or significant scarring of the lungs which would cause difficulty breathing.  The Veteran stated a number of time during the exam, "I'm entitled" and "I deserve it."  The examiner further noted that the PFT dated in November 2008 from St. Joseph's Hospital also demonstrated poor effort on exam and the Veteran was not seen by the physician at that time.  Dr. N's diagnosis of COPD was based on that report which likely represented malingering.   The examiner opined that since there was no evidence of COPD on clinical exam or testing, the disability did not render him unable to hold any gainful employment based only on his service-connected COPD disability. 

During a November 2009 VA examination, the Veteran reported doctors have told him he had COPD, and that occasionally he finds himself gasping for breath and does not know what was going on.  The examiner noted that the Veteran stated he was seeing a psychologist because he feels stressed over his compensation case.  The Veteran's medical history was positive for nonproductive and productive cough, wheezing and dyspnea.  He reported dyspnea on mild exertion.  Upon physical examination, the examiner noted no evidence of abnormal breath sounds, and no conditions that may be associated with pulmonary restrict disease, and some pectus excavatum.  The physician noted no dyspnea observed during the physical examination. After a review of the records, the examiner diagnosed lung condition resembling COPD with minimal supporting objective evidence.  The physical also commented that the medical evidence was conflicting and inconsistent.  A private pulmonologist diagnosed COPD whereas repeated evaluations by pulmonologists at the Syracuse VAMC have ranged between normal and inconclusive.  None-the-less, his VA provider was treating him with an inhaler.  

The examiner found that the Veteran's inability to hold any gainful employment was most likely not caused by or a result of his service connected mild COPD like lung condition.  The Veteran departed from employment due to an injury incurred in a motor vehicle accident, not due to any pulmonary disorder.  The Veteran's pulmonary disorder was very mild, at worst.  Although the Veteran apparently rapidly tires during stress tests, he showed no signs of dyspnea while sedentary.  He spoke in complete sentences and his pulmonary physical examination was complexly normal.  Although the Veteran might not be able to return to the duties of bailiff, there were numerous other, sedentary, low stress, relatively sheltered jobs that were well within his capability when considering his COPD alone.  

In November 2009 and January 2010 letters, D. N., M.D., indicated that the Veteran underwent a Methacholine Challenge Test in 2008 that revealed severe COPD.  He was unable to complete the test due to dyspnea.  The diagnosis of severe obstructive airway disease was confirmed by X. S., M.D.  The Veteran underwent a second Methacholine Challenge Test in October 2009, but again, the Veteran was unable to complete the test.  The physician opined that the Veteran would never return to gainful employment.  

VA progress notes dated in January 2010 indicate the Veteran complained of feeling more shortness of breath.  He stated that when he walked down from the parking garage he became out of breath, and sometimes even just vigorous cleaning around the house left him feeling a little short of breath.  The examiner noted that the Veteran's anxiety may be playing a role here because he was very apprehensive about getting PFTs done at VA.  Upon examination, the examiner noted decreased air entry, some prolonged expiration, no bronchial breath sounds and no wheezing.  

In a subsequent January 2010 VA progress note, the Veteran was diagnosed with acute bronchitis.  

In a March 2010 letter from M. F., M.D., of the University of Rochester, the physician states that the Veteran was seen in consultation for severe shortness of breath and recurrent pulmonary infections.  It was noted he has evidence for significant obstructive airway disease and brochiectasis related to severe recurrent pneumonias that occurred in 1961 during his enlistment in the Armed Forces.  He was unable to ambulate for more than two minutes due to dyspnea.  The physician opined that due to his respiratory symptoms he could not currently engage in gainful employment.  

In a May 2010 letter, the examiner noted that the Veteran was last seen in March, and has not had any significant change in his respiratory symptoms and continued to experience dyspnea with minimal exertion, such as walking briskly for several minutes or climbing one flight of stairs.  Upon physical examination, the examiner noted bronchial breath sounds heart at the right base.  The lungs are otherwise clear to auscultation without wheezes or ronchi.  There was symmetric air movement bilaterally.  The lungs are resonant to percussion.  There was some prolongation of the expiratory phase.  Spirometry was performed, but due to difficulty with performing maneuvers, testing does not meet ATS criteria for acceptability and reproducibility and cannot be accurately interpreted.  A CT of the chest found emphysema with limited chest excursion consisted with global air trapping.  The physician noted that the Veteran has significant exertional dyspnea and a history of recurrent pulmonary infections on approximately a yearly basis.  The physician opined that the Veteran's respiratory symptoms appeared to preclude his ability to pursue gainful employment.  Spirometry results noted a FVC of 2.3.10, a FEV-1 of 2.13, and a FEV-1/FVC percentage of 77.

Analysis

In this case, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran is unemployable due to his service-connected PTSD weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  In short, the Veteran is not unemployable due to his COPD.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board finds that the Veteran is competent to report the symptoms associated with his COPD.

Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Board finds that the Veteran is not credible in reporting his COPD symptoms.  Multiple VA examiners have found the Veteran "malingering" or putting forth poor effort on his pulmonary function tests which are necessary to obtain objective medical evidence concerning the severity of the Veteran's disorder.  Results from VA PFT examinations in November 2007, February 2008, March 2008, and August 2009 all report suboptimal efforts and/or non-reproducibility of his efforts.  The March 2008 VA pulmonary function technologist even went so far to say the Veteran was not consistent in his efforts, which again supports malingering.  The Veteran clearly has been repeatedly been dishonest in his effort towards physical testing, and, thus, the Board finds he has no credibility as to his pulmonary symptoms.  

The Board notes that M. F., M.D., of Strong Memorial Hospital also found the Veteran was unemployable due to the Veteran's respiratory symptoms.  However, this opinion is of no probative value.  The physician stated that spirometry was preformed but did not meet the criteria for acceptability and reproducibility and cannot be accurately interpreted.  Physical findings of the examination found lungs clear to auscultation without wheezes or ronchi.  Therefore, to the extent a positive unemployability opinion was rendered by the private physician, it was based on an incredible history, and such an opinion has no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or that are contradicted by other facts of record); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

D. N., M.D., the Veteran's private physician, has stated that the Veteran is unemployable due to his severe COPD as diagnosed by X. S., M.D. and due to the symptoms described by the Veteran when he was unable to complete pulmonary testing.  However, the credibility of both bases is severely compromised.  First, as noted previously, the Veteran's statements have been found incredible.  Second, Board finds the diagnosis of severe COPD by X. S., M.D., highly suspect.  The August 2009 VA examiner inquired as to the accuracy of the claimed November 2008 PFT and found that per the pulmonary specialist's office, the Veteran has not been seen there since 2003 and the Veteran was not seen by Dr. S. at the time the PFT was performed.  

In contrast, the August 2009 VA examiner, who reviewed the claims file, examined the Veteran, and considered his history of claimed breathing difficulties, opined that it was less likely as not that the Veteran was unemployed due to his service-connected COPD.  The Board finds this opinion dispositive of the question of the Veteran's employability, as the examiner's findings were based on a review of the VA treatment records and private physician letters, a thorough physical examination, to include attempted spirometric testing, and consideration of the Veteran's assertions.  In addition, the examiner provided a rationale for her opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The November 2009 VA physician found, after an examination of the Veteran and the claims file, that the Veteran was capable of sedentary work.  Furthermore, there is no objective medical evidence that the Veteran retired from employment due to his service-connected disabilities.  

Although the Board finds the PFT results from the appeals period are seriously lacking any kind of credibility, the Board will not disturb the Veteran's 60 percent disability rating.  The Veteran is not entitled to a rating in excess of 60 percent for COPD.  At no time did the Veteran show FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy warranting a total disability rating for COPD.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2010).

The Board recognizes that the Veteran's service-connected disability affects his ability secure or follow a substantially gainful occupation.  In recognition of the severity of his service-connected disabilities, the Veteran is currently rated as 60 percent disabled.  

Consequently, the Board concludes that a preponderance of the evidence supports the decision that the Veteran's service-connected disability alone does not preclude him from engaging in substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2010).  Therefore, the evidence does not support the assignment of a TDIU rating.

ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


